DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 20100020112).
As to claim 1, Jeon discloses a display device [abstract & fig. 1] comprising: 
a display panel (display panel 300) [fig. 1]; 
a memory (external memory 800 & low-frequency LUT 672 & high-frequency LUT 674 utilized with over-driver 660) [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105] configured to store information regarding a compensation value (image correction data dcc) [figs. 3 & 8 & para. 76 & 79] according to a change in gray scale [fig. 9 & para. 86-87] of an input image (original image signal rgb_org) [fig. 9 & para. 
a timing controller (signal controller 600) [figs. 1, 3, & 8] configured to control the display panel to display a current frame of the input image based on the information stored in the memory [figs. 1, 3, 8, & 10 & para. 39 & 92-94]; and 
a processor (over-driver 660) [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105] configured to, based on the driving frequency of the display panel being different from a current frame frequency of the input image and a gray scale of the current frame of the input image being different from a gray scale of a previous frame of the input image [figs. 4-5b, 9, 11, & 13 & para. 97, 79, 55, 105, & 87], obtain a target gray scale value of the current frame based on the current frame frequency of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], obtain a compensation value corresponding to a gray scale value of the previous frame and the target gray scale value of the current frame among the compensation values according to a change in gray scale pre-stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and control the timing controller to display the current frame based on the obtained compensation value [figs. 1 & 3 & para. 39].
As to claim 2, Jeon discloses the display device according to claim 1, wherein the compensation value stored in the memory comprises a dynamic capacitance compensation (DCC) value preset according to the driving frequency of the display panel (image correction data dcc) [figs. 3 & 8 & para. 76 & 79].
As to claim 3, Jeon discloses the display device according to claim 1, wherein the processor is configured to obtain a compensation value corresponding to a relationship between a gray scale value of the previous frame and a gray scale value of the current frame among the compensation values pre-stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and 
obtain a target gray scale value of the current frame by applying a predefined algorithm to the obtained compensation value for each frame frequency of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 4, Jeon discloses the display device according to claim 3, wherein the processor is configured to obtain a gray scale value of the current frame having a compensation value calculated by 
among a plurality of gray scale values of the current frame corresponding to the gray scale value of the previous frame pre-stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], as the target gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 5, Jeon discloses the display device according to claim 1, wherein, based on the current frame frequency of the input image being higher than the driving frequency of the display panel, the target gray scale value of the current frame is higher than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 6, Jeon discloses the display device according to claim 1, wherein, based on the current frame frequency of the input image being lower than the driving frequency of the display panel, the target gray scale value of the current frame is lower than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 7, Jeon discloses the display device according to claim 1, wherein the processor is configured to, based on the current frame frequency of the input image being the same as the driving frequency of the display panel and the gray scale of the current frame of the input image being different from the gray scale of the previous frame of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], obtain a compensation value corresponding to a relationship between a gray scale value of the previous frame and a gray scale value of the current frame among the compensation values pre-stored in the memory [figs. 9, 11, & 13 & para. 97, 105, & 87], and control the timing controller to display the input image based on the obtained compensation value [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 8, Jeon discloses the display device according to claim 1, wherein the processor is configured to compensate image data of the current frame based on the obtained compensation value, and control the timing controller to display the compensated image data on the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 9, Jeon discloses a method for controlling a display device [abstract & fig. 1] comprising a display panel (display panel 300) [fig. 1], the method comprising: 

obtaining a compensation value corresponding to a gray scale value of the previous frame and the target gray scale value of the current frame among pre-stored compensation values [figs. 3, 8, & 11-14 & para. 76-78, 97, & 105] according to a change in gray scale [figs. 9, 11, & 13 & para. 97, 105, & 87]; and 
displaying the current frame based on the obtained compensation value [figs. 1 & 3 & para. 39].
As to claim 10, Jeon discloses the method according to claim 9, wherein the pre-stored compensation value according to a change in gray scale comprises a dynamic capacitance compensation (DCC) value preset according to the driving frequency of the display panel (image correction data dcc) [figs. 3 & 8 & para. 76 & 79].
As to claim 11, Jeon discloses the method according to claim 9, wherein the obtaining the target gray scale value comprises: 
obtaining a compensation value corresponding to a relationship between a gray scale value of the previous frame and a gray scale value of the current frame among the pre-stored compensation values according to a change in gray scale [figs. 9, 11, & 13 & para. 97, 105, & 87]; and
obtaining a target gray scale value of the current frame by applying a predefined algorithm to the obtained compensation value for each frame frequency of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 12, Jeon discloses the method according to claim 11, wherein the obtaining the target gray scale value comprises:
obtaining a gray scale value of the current frame having a compensation value calculated by applying the predefined algorithm to the obtained compensation value [figs. 9, 11, & 13 & para. 97, 105, & 87], among the pre-stored plurality of gray scale values of the current frame corresponding to the gray 
As to claim 13, Jeon discloses the method according to claim 9, wherein, based on the current frame frequency of the input image being higher than the driving frequency of the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87], the target gray scale value of the current frame is higher than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 14, Jeon discloses the method according to claim 9, wherein, based on the current frame frequency of the input image being lower than the driving frequency of the display panel [figs. 9, 11, & 13 & para. 97, 105, & 87], the target gray scale value of the current frame is lower than the gray scale value of the current frame [figs. 9, 11, & 13 & para. 97, 105, & 87].
As to claim 15, Jeon discloses the method according to claim 9, further comprising: 
based on the current frame frequency of the input image being the same as the driving frequency of the display panel and the gray scale of the current frame of the input image being different from the gray scale of the previous frame of the input image [figs. 9, 11, & 13 & para. 97, 105, & 87], obtaining a compensation value corresponding to a relationship between a gray scale value of the previous frame and a gray scale value of the current frame among the pre- stored compensation values [figs. 9, 11, & 13 & para. 97, 105, & 87]; and 
displaying the input image based on the obtained compensation value [figs. 9, 11, & 13 & para. 97, 105, & 87].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Park et al. 			(US 20060044242).
Park et al. 			(US 20080165106).
Jeon 				(US 20080084432).
Park et al. 			(US 20130155129).
Lee et al. 			(US 20130094754).

Kim et al. 			(US 20160035260).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694